Citation Nr: 0738526	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for chronic headaches.

2. Entitlement to service connection for arthritis.

3. Entitlement to service connection for bilateral otitis 
media.

4. Entitlement to service connection for bilateral breast 
cysts.

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to service connection for bilateral pes 
planus.

7. Entitlement to service connection for left knee patella 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's children, the veteran's friend


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from January 
1973 to August 1977 and from August 1990 to January 1992.  
She served in the Navy Reserves from May 1978 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied, in pertinent part, service connection for 
chronic headaches, bilateral otitis media, bilateral breast 
fibroid cysts, hemorrhoids, bilateral pes planus, left knee 
patella tendonitis, and arthritis of multiple joints.  The RO 
issued a notice of the decision and the veteran timely filed 
a Notice of Disagreement (NOD) in February 2005.  The RO 
provided a Statement of the Case (SOC) in December 2005 and 
thereafter, in January 2006, the veteran timely filed a 
substantive appeal.  

In October 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

In January 2005, the RO also denied service connection for 
cervical strain with degenerative disc disease.  The NOD 
specifically addressed each finding that the veteran 
disagreed with; service connection for cervical strain was 
not included.  Therefore, this issue is not on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed regarding the veteran's 
claims for service connection.

It does not appear from the record that the veteran's 
complete service medical records (SMRs) have been obtained.  
The veteran contends, and the claims file confirms, that the 
RO did not request records from the Naval and Marine Corps 
Reserve Center.  The Board notes that the veteran supplied 
the RO with copies of those records, in addition to copies of 
SMRs from her second period of active duty.  Thus, additional 
records may still be available.  The veteran also contends 
that the RO did not request records from the Naval Hospital 
San Diego (NHSD), specifically from 1982.  The SMRs include 
only NHSD records from 1991.  

The veteran also contends that she developed her alleged 
conditions "while I was in the reserve or was on active duty 
or serving in some type of reserve cacpacity."  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or for injury incurred or 
aggravated while performing inactive duty training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  The 
claims file does not include the veteran's personnel records, 
and it appears that the RO did not attempt to verify any 
periods of ACDUTRA or INACDUTRA.  It is pertinent to note 
that the SMRs include a notation of ACDUTRA from May 1983.  

In view of the foregoing, attempts must be made to obtain any 
additional service medical and personnel records that may be 
available pertaining to the veteran's periods of active duty, 
ACDUTRA and INACDUTRA.  38 C.F.R. § 3.359(c)(2) (2007). 

It is also apparent from the record that all of the veteran's 
civilian medical records have not been obtained.  The veteran 
contends, and the claims file confirms, that the RO did not 
request records from the X-Ray Medical Group even though the 
veteran provided a signed consent to release.  The Board also 
notes that the RO failed to request records from the San 
Diego office of Sharp Rees-Stealey despite having a signed 
consent to release.  All relevant post-service medical 
records must be secured and associated with the claims file.  
38 C.F.R. § 3.159(c)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and any other relevant 
federal records depository to determine if 
additional service medical records are 
present, to include medical records from 
the veteran's service in the Navy Reserve.  
If such records are available, obtain them 
and place them into the claims file.  If, 
after inquiry, it is apparent that the 
veteran's additional records are not in 
the custody of the federal government, 
annotate the record to reflect this. 

2. Obtain verification of the veteran's 
periods of active duty for training 
(ACDUTRA) and inactive duty for training 
(INACDUTRA) with the Navy Reserve.  
Request additional medical records 
pertaining to any and all periods of 
ACDUTRA and INACDUTRA.  If such service 
cannot be verified, indicate whether the 
pertinent records do not exist and whether 
further efforts to obtain the records 
would be futile.

3. Obtain any records from 1997 to 1999 for 
treatment received at the San Diego office 
of the Sharp Rees-Stealy Medical Group, and 
associate them with the claims file.  All 
attempts to procure records should be 
documented in the file.  If these records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.  

 4. Obtain any records from 1996 to 1999 
for treatment received at the X-Ray Medical 
Group, and associate them with the claims 
file.  All attempts to procure records 
should be documented in the file.  If these 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
All efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

5. Obtain any records for treatment 
received at the NHSD during the relevant 
time period as indicated by the veteran's 
personnel records.  A copy of any negative 
response(s) should be included in the 
claims file.

6. Once a signed release is received from 
the veteran, obtain outstanding private 
treatment records from Dr. Somchit 
Poommipanit from December 2003.  A copy of 
any negative response(s) should be 
included in the claims file.

7. Thereafter, following a review of any 
additional evidence that is obtained, the 
AMC/RO must determine if a VA examination 
is warranted for the purpose of 
determining the nature and etiology of the 
veteran's chronic headaches, bilateral 
otitis media, bilateral breast fibroid 
cysts, hemorrhoids, bilateral pes planus, 
left knee patella tendonitis, and 
arthritis of multiple joints.  Any 
examination must include a review of the 
relevant evidence in the claims file, as 
well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary.

The examiner(s) must be requested to 
provide a rationale for any opinion 
provided.  

The claims folder and a copy of this 
remand should be made available to the 
clinician(s) for review. 

8.  Thereafter, re-adjudicate the claims.  
If any benefit on appeal remains denied, 
issue a supplemental statement of the case 
and give the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

